Dismissed and Memorandum Opinion filed April 23, 2009







Dismissed
and Memorandum Opinion filed April 23, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00081-CV
____
 
USA TAX LAW CENTER, INC. D/B/A USA
FAX LAW CENTER, INC., Appellant
 
V.
 
GLACO, INC., Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 08-DCV-161431
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 17, 2009.  On April 8, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Brown, and Sullivan.